DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “…first portion of the thread each comprise a solid structure that has a porosity smaller than that of the second portion.”  This recitation renders the claim vague and indefinite because it recites limitations already recited in claim 1 utilizing alternate language, leading to confusion. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Globerman et al. (US 9370388) in view of Berry et al. (US 20060276788).
Globerman discloses a bone fastener 250 including: a head; and a screw portion extending from the head, the screw portion having a shaft and an integral thread (second portion being defined between the root and the crest) extending along and about the shaft wherein the thread is covered with a coating such as a smooth non-porous coating (thus the crest or first portion is interpreted to have a solid structure with a porosity smaller than the second portion) to prevent infection in the region where the implant contacts soft tissue. 
Globerman discloses all elements of the claimed invention except for constructing the implant of a porous material.  Constructing the implant of a porous material would make the second portion (between the root and the first portion porous). 
Berry discloses constructing an implant of porous, open-celled or dense solid wherein the porosity is selected based on the implantation requirements.  Thus, the second portion of the thread closer to the implant would have a porosity greater than that of the first portion.  
Therefore, it would have been obvious to one of ordinary skill in the art to have constructed the Globerman implant of a porous material, as taught by Berry et al., for better integration with the surrounding tissue. 

Claims 2-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Globerman et al. (US 9370388) and Berry et al. (US 20060276788) further in view of Lasner (US 5226766).
The combination of Globerman et al. and Berry et al. disclose all elements of the claimed invention except for the height of the thread to increase toward the distal end of the bone fastener. 

Therefore, it would have been obvious to one of ordinary skill in the art to have provided a varying thread height in the screw of the combination of Globerman et al. and Berry et al., as taught by Lasner, for the predictable result increasing the lateral load to failure strength of the screw.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Globerman et al. (US 9370388) and Berry et al. (US 20060276788) further in view of Poulos (US 2014/0277188).
The combination of Globerman et al. and Berry et al. disclose all elements of the claimed invention except for the height of the thread (second portion) to be about 0.5 mm or greater. 
Poulos discloses maximizing thread depth or height to increase thread purchase in bone and maximizing pullout strength with an exemplary value of 0.95 mm. 
Therefore, it would have been obvious to one of ordinary skill in the art to have provided a thread height of about 0.95 mm in the screw of the combination of Globerman et al. and Berry et al., as taught by Poulos, for the predictable result of maximizing pullout strength of the screw. 

Response to Arguments
Applicant's arguments filed have been fully considered.  Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 as being unpatentable over Globermann et al. and Berry et al. are not persuasive.  The combination of Globermann et al. and Berry et al. disclose all elements of the claimed invention as discussed in this action. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 9, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775